Title: From George Washington to Thomas Bishop, 10 April 1779
From: Washington, George
To: Bishop, Thomas



Bishop,
Middle brook. Apl 10th 1779.

I received your letter by Colo. Harrison—In answer to it, I shall briefly inform you, that as you have been so long a Member of my family it is not my intention to let you want while we both live; but with respect to the increase of your wages, it is a circumstance that must depend upon the Services you render in return. I am very sensible that the high prices of every necessary of life are such as not to let you, or any other man live for the same nominal Sum you formerly did—& therefore I leave it to Mr Washington to furnish you, gratis, with such a reasonable quantity of Wool & flax as he shall judge sufficient for the cloathing of your self, wife, & daughter; to be worked up by yourselves. & besides this, if he thinks your Services entitled to an increase of Wages, I have no objection to his doing it; but I can neither direct the measure, nor the sum because of my ignorance of the benefit he derives from your Services. This letter goes open under his cover, that he may be apprized of the contents; I thank you for yr good wishes—& offer mine in return for yr self wife & child. Yrs &ca
G.W.
